Exhibit 10.43

 

NOTE PURCHASE AGREEMENT

 

THIS NOTE PURCHASE AGREEMENT (the “Agreement”) is made as of August 7, 2017 (the
“Effective Date”) by and among Desert Hawk Gold Corp., a Nevada corporation (the
“Company”), and the purchasers executing a purchaser signature page attached
hereto (each, individually, a “Purchaser”, and collectively, the “Purchasers”).
Any capitalized term not otherwise defined herein shall have the meaning set
forth for such term in the Notes (defined below).

 

RECITALS

 

WHEREAS, the Purchasers desire to purchase and the Company desire to sell the
Notes on the terms and conditions described herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, and the representations,
warranties, covenants and conditions set forth below, the Company and each
Purchaser, intending to be legally bound, hereby severally and not jointly agree
as follows:

 

1. AMOUNT AND TERMS OF THE NOTES. Subject to the terms of this Agreement, at the
Closing (as defined below) the Company agrees to issue and sell to each of the
Purchasers, and each Purchaser agrees, severally and not jointly, to purchase
from the Company, a senior secured convertible promissory note in the form
attached to this Agreement as Exhibit A (each, a “Note” and collectively, the
“Notes”) in the principal amount set forth on such Purchaser’s signature page
hereto (each, a “Loan Amount”). The aggregate principal amount of all Notes
shall not exceed Five Hundred and Thousand Dollars ($500,000).

 

2. COLLATERAL. Pursuant to the Security Agreement in the form attached hereto as
Exhibit B (the “Security Agreement”), the Company shall grant to the Purchasers,
on a pari passu basis, a senior security interest in all Collateral (as defined
in the Security Agreement) to secure all of the Company’s obligations under the
Notes.

 

3. USE OF PROCEEDS. The Company shall use the net proceeds from the sale of the
Notes solely for operations.

 

4. THE CLOSING

 

4.1 Closing Date. The closing of the sale and purchase of the Notes (the
“Closing”) shall be held on the Effective Date or upon such later date when all
of the deliveries required by Section 4.3 below have been made by the applicable
parties hereto.

 

4.2 Delivery. At the Closing, (i) each Purchaser will deliver to the Company a
wire transfer of funds in the amount of such Purchaser’s Loan Amount according
to the wire instructions attached hereto as Exhibit C, along with such
Purchaser’s execution of the Security Agreement; and (ii) the Company will issue
and deliver to each Purchaser (a) a Note executed by the Company in favor of
such Purchaser payable in the amount of such Purchaser’s Loan Amount, and (b)
the Company’s execution of the Security Agreement.

 



   

 

 

5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company hereby represents
and warrants to each Purchaser, as of the date of Closing, as follows:

  

5.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada. The Company has the requisite corporate power to own and
operate its properties and assets and to carry on its business as now conducted
and as proposed to be conducted. The Company is duly qualified and is authorized
to do business and is in good standing as a foreign corporation in all
jurisdictions in which the nature of its activities and of its properties (both
owned and leased) makes such qualification necessary, except for those
jurisdictions in which failure to do so would not have a material adverse effect
on the Company or its business.

 

5.2 Corporate Company Power. The Company has all requisite corporate power to
execute and deliver this Agreement, the Notes, the Security Agreement and any
other related documentation (collectively, the “Loan Documents”) and to carry
out and perform its obligations under the Loan Documents.

 

5.3 Authorization. All corporate action on the part of the Company necessary for
the authorization, execution, delivery and performance of the Loan Documents by
the Company and the performance of the Company’s obligations thereunder has been
properly taken. The Loan Documents, when executed and delivered by the Company,
will constitute valid and binding obligations of the Company enforceable in
accordance with their terms, subject to laws of general application relating to
bankruptcy, insolvency, the relief of debtors and, with respect to rights to
indemnity, subject to federal and state securities laws.

 

5.4 Consents and Approvals. The Company is not required to obtain any consent,
waiver, authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority or other third party in connection with the execution,
delivery and performance by the Company of the Loan Documents, other than the
consent and waiver of DMRJ Group I, LLC, Platinum Partners Credit Opportunities
Master Fund, LP, the filing of Form D with the Securities and Exchange
Commission (the “Commission”) and such filings as are required to be made under
applicable state securities laws.

 

5.5 Offering. Assuming the accuracy of the representations and warranties of the
Purchasers contained in Section 6 hereof, the offer, issue, and sale of the
Notes are and will be exempt from the registration and prospectus delivery
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
and have been registered or qualified (or are exempt from registration and
qualification) under the registration, permit, or qualification requirements of
all applicable state securities laws.

 

6. REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

 

6.1 Acceptance by the Company. Each Purchaser acknowledges that such Purchaser’s
Loan Amount may be accepted or rejected, in whole or in part, by the Company in
its sole discretion. The Company shall have no obligation to sell a Note to any
Purchaser unless and until this Agreement is executed and delivered by the
Purchaser and accepted by the Company and the Company has received the Loan
Amount.

 



 2 

 

 

6.2 Purchase for Own Account. Each Purchaser represents that it is acquiring the
Notes solely for such Purchaser’s own account and beneficial interest for
investment and not for sale or with a view to distribution of the Notes or any
part thereof, has no present intention of selling (in connection with a
distribution or otherwise), granting any participation in, or otherwise
distributing the same, and does not presently have reason to anticipate a change
in such intention. Each Purchaser understands and acknowledges that none of the
Notes are registered under the Securities Act or any state securities laws. The
Purchaser understands that the offering and sale of the Notes is intended to be
exempt from registration under the Securities Act, by virtue of Rule 506(b) of
Regulation D as promulgated by the Commission thereunder, based, in part, upon
the representations, warranties and agreements of each Purchaser contained in
this Agreement and neither the Commission nor any state securities commission or
other regulatory authority has approved the Notes or passed upon or endorsed the
merits of the offering of the Notes;

 

6.3 Information and Sophistication. Each Purchaser hereby: (i) acknowledges that
such Purchaser has received and carefully reviewed all the information such
Purchaser has requested from the Company and considers necessary or appropriate
for deciding whether to acquire the Notes, (ii) represents that such Purchaser’s
representatives and advisors have had an opportunity to ask questions and
receive answers from the Company regarding the terms and conditions of the
offering of the Notes and to obtain any additional information necessary to
verify the accuracy of the information given such Purchaser, (iii) represents
that such Purchaser is not relying upon, and has not relied upon, any statement,
representation or warranty made by any person, including, except for
representations contained in this Agreement and statements expressly authorized
by the Company to be made to such Purchaser under an obligation of
confidentiality on the part of such Purchaser, and (iv) further represents that
such Purchaser has such knowledge and experience in financial and business
matters that such Purchaser is capable of evaluating the merits and risk of this
investment.

 

6.4 Ability to Bear Economic Risk. Each Purchaser acknowledges that an
investment in the Notes involves a high degree of risk, and represents that such
Purchaser is able, without materially impairing such Purchaser’s financial
condition, to hold the Notes for an indefinite period of time and to suffer a
complete loss of such Purchaser’s investment.

 

6.5 Accredited Investor Status. Each Purchaser represents and warrants that such
Purchaser is an “accredited investor” as such term is defined in Rule 501 under
the Securities Act as of the Effective Date.

 

6.6 General Solicitation. Each Purchaser represents that such Purchaser is not
purchasing any Notes as a result of any advertisement, article, notice or other
communication regarding the Notes published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.

 

6.7 Termination of Commission Registration; Unavailability of Rule 144. Each
Purchaser acknowledges and understands that as a former “shell company” as such
term is defined in Rule 12b-2 under the Securities Act, the Company is subject
to the provisions of Rule 144(i)(2) under the Securities Act, which provides
that Rule 144 is only available for the resale of securities of an issuer that
is or has previously been a shell company if (1) the issuer is subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act; (2) has filed
all reports and other materials required to be filed by section 13 or 15(d) of
the Exchange Act, as applicable, during the preceding 12 months (or for such
shorter period that the issuer was required to file such reports and materials);
(3) and one year has elapsed since the Company has filed current “Form 10
information” with the Commission reflecting its status as an entity that is no
longer a shell company. The Company has not filed all reports and other
materials required to be filed by Section 14 or 15(d) of the Exchange Act during
the preceding 12 months and, as a result, the Purchasers may not rely on Rule
144 for resales of the Company’s securities including, the Notes or the
Company’s equity securities issuable upon conversion of the Notes. The Purchaser
acknowledges and understands that Rule 144 will not be available to the
Purchaser until such time as the Company all reports required to be filed with
the Commission for the preceding 12 months. The Company does not currently
intend to file any such reports with the Commission and there are no assurances
that the Company will do so in the future.

 



 3 

 

 

7. MISCELLANEOUS

 

7.1 Binding Agreement. The terms and conditions of this Agreement will inure to
the benefit of and be binding upon the respective successors and assigns of the
parties. Nothing in this Agreement, expressed or implied, is intended to confer
upon any third party any rights, remedies, obligations, or liabilities under or
by reason of this Agreement, except as expressly provided in this Agreement.

 

7.2 Governing Law. IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEVADA APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE,
WITHOUT REGARD TO THE PRINCIPLES THEREOF REGARDING CONFLICTS OF LAWS, AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. THE COMPANY AND EACH PURCHASER
HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN THE STATE
OF NEVADA SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES
BETWEEN OR AMONG THE PURCHASERS, ON THE ONE HAND, AND COMPANY, ON THE OTHER
HAND, PERTAINING TO THIS AGREEMENT OR TO ANY MATTER ARISING OUT OF OR RELATED TO
THIS AGREEMENT.

 

7.3 Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.

 

7.4 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

7.5 Further Actions. The Company will execute and deliver such other agreements,
conveyances, and other documents, and take such other action, as may be
reasonably requested by the Purchasers in order to give effect to the
transactions contemplated by this Agreement and the other Loan Documents.

 

7.6 Notices. All notices required or permitted hereunder will be in writing and
will be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by electronic mail or facsimile with confirmation of
receipt or transmission if sent during normal business hours of the recipient,
if not, then on the next business day, (c) five (5) days after having been sent
by registered or certified mail, return receipt requested, postage prepaid, or
(d) one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications will be sent to the Company at 1290 Holcomb Ave. Reno, Nevada
89502, Attn: Rick Havenstrite and to Purchaser at the address(es) set forth on
each Purchaser’s signature page or at such other address(es) as the Company or
Purchaser may designate by ten (10) days advance written notice to the other
parties to this Agreement.

 

7.7 Modification; Waiver. No modification or waiver of any provision of this
Agreement or consent to departure therefrom will be effective unless in writing
and approved by each Purchaser.

 

 4 

 

 

7.8 Expenses. The Company and each Purchaser will each bear its respective
expenses and legal fees incurred with respect to the Loan Documents and the
transactions contemplated thereby. If any action, suit or other proceeding is
instituted concerning or arising out of this Agreement or any transaction
contemplated under the Loan Documents, the prevailing party shall recover all of
such party’s costs and attorneys’ fees incurred in each such action, suit, or
other proceeding, including any and all appeals or petitions from such action,
suit or other proceeding.

 

7.9 Delays or Omissions. The parties agree that no delay or omission to exercise
any right, power or remedy accruing to each Purchaser, upon any breach or
default of the Company under this Agreement will impair any such right, power or
remedy, nor will it be construed to be a waiver of any such breach or default,
or any acquiescence therein, or of or in any similar breach or default
thereafter occurring; nor will any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. It is further agreed that any waiver, permit, consent or approval of
any kind or character by any Purchaser of any breach or default under this
Agreement, or any waiver by any Purchaser of any provisions or conditions of
this Agreement must be in writing and will be effective only to the extent
specifically set forth in writing and that all remedies, either under this
Agreement, or by law or otherwise afforded to the Purchasers, will be cumulative
and not alternative.

 

7.10 Severability. If any provision of this Agreement becomes or is declared by
a court of competent jurisdiction to be illegal, unenforceable or void, portions
of such provision, or such provision in its entirety, to the extent necessary,
shall be severed from this Agreement, and such court will replace such illegal,
void or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the same economic, business
and other purposes of the illegal, void or unenforceable provision. The balance
of this Agreement shall be enforceable in accordance with its terms.

 

7.11 Entire Agreement. This Agreement, the exhibits to this Agreement and the
other Loan Documents constitute the full and entire understanding and agreement
between the parties with regard to the subjects hereof and no party will be
liable or bound to any other party in any manner by any representations,
warranties, covenants and agreements except as specifically set forth in this
Agreement.

 

7.12 Reliance on Counsel and Advisors. Each Purchaser acknowledges that counsel
to a particular Purchaser represents only that Purchaser and shall not be deemed
to be counsel to any other Purchaser in this transaction. Each Purchaser
acknowledges that such Purchaser has had the opportunity to review this
Agreement, including all attachments hereto, and the transactions contemplated
by this Agreement with such Purchaser’s own legal counsel, tax advisors and
other advisors. Each Purchaser is relying solely on such Purchaser’s own counsel
and advisors and not on any statements or representations of any other
Purchaser, such other Purchaser’s counsel or advisors, or the Company’s counsel
for legal or other advice with respect to this investment or the transactions
contemplated by this Agreement.

 



 5 

 

 

7.13. No Commitment for Additional Investment. The Company acknowledges and
agrees that no Purchaser has made any representation, undertaking, commitment or
agreement to provide or assist the Company in obtaining any financing,
investment or other assistance, other than the purchase of the Notes as set
forth herein and subject to the conditions set forth in herein. In addition, the
Company acknowledges and agrees that, except as set forth in this Agreement, (a)
no statements, whether written or oral, made by any Purchaser or its
representatives on or after the date of this Agreement shall create an
obligation, commitment or agreement to provide or assist the Company in
obtaining any financing or investment, (b) the Company shall not rely on any
such statement by any Purchaser or such Purchaser’s representatives and (c) an
obligation, commitment or agreement to provide or assist the Company in
obtaining any financing or investment may only be created by a written
agreement, signed by such Purchaser and the Company, setting forth the terms and
conditions of such financing or investment and stating that the parties intend
for such writing to be a binding obligation or agreement.

 

Each Purchaser shall have the right, in such Purchaser’s sole and absolute
discretion, to refuse or decline to participate in any other financing of or
investment in the Company, and shall have no obligation to assist or cooperate
with the Company in obtaining any financing, investment or other assistance.

 

7.14. Signatures. It is hereby agreed that the execution by the Purchaser of
this Agreement, in the place set forth herein, will constitute the agreement by
such Purchaser to be bound by the terms of the Note.

 

[SIGNATURE PAGE FOLLOWS.]

 

 6 

 

 

IN WITNESS WHEREOF, the parties have executed this NOTE PURCHASE AGREEMENT as of
the date first written above.

 

  COMPANY:       DESERT HAWK GOLD CORP.         By: /s/ Richard Havenstrite    
Richard Havenstrite, Chief Executive Officer

 

 7 

 

 

NOTE PURCHASE AGREEMENT PURCHASER SIGNATURE PAGE

 

IN WITNESS WHEREOF, the parties have executed this NOTE PURCHASE AGREEMENT as of
the date first written above.

 

  PURCHASER:       IBEARHOUSE LLC         By: /s/ Kelley Price     Kelley Price,
Manager

 

Dated as of: August 7, 2017

 

Loan Amount: up to $250,000

 

Address for Notice:       7806 NE 10th St   Medina, WA 98039      

 

  PURCHASER:       WEST C STREET LLC         By: /s/ Richard Meadows     Richard
Meadows, Manager

 

Dated as of: August 7, 2017

 

Loan Amount: up to $250,000

 



Address for Notice:                       



 

 8 

 

 

EXHIBIT A

 

FORM OF PROMISSORY NOTE

 

 9 

 

 

EXHIBIT B

 

FORM OF SECURITY AGREEMENT

 

 10 

 

 

EXHIBIT C

 

WIRE INSTRUCTIONS

 

[NAME OF BANK]   [BANK ADDRESS]   PHONE NUMBER: ____ ABA NUMBER: ____ ACCT.
NUMBER: ____ BENEFICIARY: ____

 

 11 

 

 

